Citation Nr: 1415717	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-46 715A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left tarsal tunnel syndrome.

2.  Entitlement to an initial compensable rating for sinusitis.

3.  Entitlement to an initial compensable rating for a left varicocele to include entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.  He also served in the Marine Corps Reserve.  

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from decisions in June 2006 and November 2009 by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In November 2011, the Board issued a decision that, in part, denied the claims of entitlement to an initial rating in excess of 10 percent for left tarsal tunnel syndrome, entitlement to an initial compensable rating for sinusitis, and entitlement to an initial compensable rating for a left varicocele to include entitlement to SMC based on the loss of use of a creative organ.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the July 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the November 2011 Board decision that denied entitlement to an initial rating in excess of 10 percent for left tarsal tunnel syndrome, entitlement to an initial compensable rating for sinusitis, and entitlement to an initial compensable rating for a left varicocele to include entitlement to SMC based on the loss of use of a creative organ, is vacated.  The remainder of the November 2011 Board decision remains undisturbed.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

